Citation Nr: 0726503	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for numbness, left cheek, status post left orbital 
floor fracture.

3.  Entitlement to an initial compensable evaluation for a 
scar, status post left orbital floor fracture.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for low back pain.

7.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A rating decision prepared in January 2002 and 
issued in February 2002, in pertinent part, denied claims for 
service connection for bilateral hearing loss, a right 
shoulder disorder, low back pain, and a bilateral foot 
disorder, and granted service connection for right 
patellofemoral pain syndrome and for a scar, left cheek, 
status post orbital fracture.  In the February 2002 rating 
decision, the RO assigned noncompensable evaluations for the 
service-connected disabilities.  After the RO issued a 
statement of the case (SOC) in September 2002, the veteran's 
substantive appeal was received in October 2002.  

By a rating decision issued in May 2005, the veteran was 
awarded a grant of service connection for numbness, left 
cheek, status post orbital floor fracture, separate from the 
grant of service connection for scar, left cheek, and the RO 
assigned an initial 10 percent evaluation for numbness, left 
cheek.  The RO also increased the initial evaluation assigned 
for right patellofemoral pain syndrome to 10 percent.  The 
veteran did not withdraw his appeals as to the initial 
evaluations assigned for the disabilities addressed in the 
February 2002 rating decision.

By a rating decision issued in May 2005, the RO also granted 
service connection for meniscus tear, left knee, and assigned 
a 10 percent evaluation for that disability.  The veteran did 
not disagree with this rating decision, and no issue 
regarding a left knee disorder is before the Board on 
appellate review.  

The veteran appears to contend, in various statements and 
testimony before the RO, that he is entitled to a separate, 
compensable evaluation for left-sided headaches as secondary 
to his service-connected orbital floor fracture.  This 
contention is REFERRED to the RO for any necessary action.   

The claim for service connection for a bilateral foot 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral pain syndrome is 
manifested by pain, slight limitation of motion, and slight 
abnormality on radiologic examination, but there is no 
instability, compensable limitation of motion, or meniscus 
abnormality.

2.  The veteran's service-connected left cheek disability, 
status post left orbital floor fracture, is manifested by 
objective findings of numbness of the left cheek, but the 
veteran's vision remains correctable to 20/20 and there is no 
evidence of muscle restriction or weakness or other 
neurological manifestations.

3.  The veteran's service-connected scar, status post left 
orbital floor fracture, is not tender, is not cosmetically 
disfiguring, and is asymptomatic.

4.  The veteran's ability to hear is better than the level 
defined as hearing loss for purposes of veterans' benefits.

5.  The clinical evidence establishes that the veteran has 
complained of right shoulder pain since prior to his service 
separation, and a current diagnosis of right shoulder 
impingement syndrome has been assigned for that pain.

6.  VA examiners agree that the veteran's current low back 
pain began in service, but no provider has assigned a medical 
diagnosis for the veteran's low back pain, and no pathology 
has been identified, including on radiologic examinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for numbness, left cheek, status post left orbital 
floor fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.124a, Diagnostic Code 8207 (2006).

3.  The criteria for an initial compensable evaluation for 
scar, left cheek, status post left orbital floor fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2006).

4.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2006).

5.  The criteria for service connection for a right shoulder 
disorder, diagnosed as right shoulder impingement syndrome, 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).

6.  The criteria for service connection for low back pain 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for the claimed disorders, and contends that the 
severity of his service-connected disabilities warrants 
increased initial evaluations.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in August 2001, soon after the receipt of the 
veteran's claims for service connection in May 2001, the RO 
issued a letter which notified the veteran of the enactment 
of the VCAA and explained what evidence was required to 
substantiate a claim for service connection.  The letter 
issued by the RO also informed the appellant of the actions 
VA would take to assist him to develop the claims, advised 
the veteran to tell VA about any additional evidence the 
veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
his own statements or statements from others.  

In July 2003, in March 2004, and again in January 2005, after 
the initial adverse rating decision and after issuance of the 
statement of the case (SOC), which included the text of 
certain statutory provisions of the VCAA, additional duty-to-
assist letters were issued, informing the veteran again of 
his right to submit evidence to support his claims, and these 
letters provided additional information about the VCAA.  In 
particular, the January 2005 letter advised the veteran that 
he should submit any evidence in his possession that might 
support his claims.

The Board finds that the August 2001 notice, together with 
the July 2003 and January 2005 notices, advised the veteran 
of each element of notice described in Pelegrini.  The 
veteran clearly understood that he could submit evidence in 
his possession, as he directly submitted a November 2005 
private clinical record from The Bone & Joint Group in 
December 2005, without requesting VA assistance to obtain 
that record.  The notices provided meet the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has demonstrated actual knowledge of the information 
and therefore is not prejudiced by the timing of the later 
notices.   

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  The veteran's service medical 
records have been obtained and are associated with the claims 
file.  VA clinical records have been obtained, and the 
veteran was afforded several VA examinations.  The veteran 
was afforded an opportunity to submit any additional evidence 
and has been afforded the opportunity to identify any 
relevant evidence, and identified several private providers.  
Records were requested from each of the identified private 
providers, with the exception of one provider, and the 
veteran was specifically notified about the fact that the 
identified records were not obtained.  
In addition, the veteran testified at a personal hearing 
before the RO in August 2004, and a transcript of that 
hearing has been associated with the claims file.  

As to the claims for increased initial evaluations following 
the initial grants of service connection for three 
disabilities, the Board notes that the United States Court of 
Veterans Appeals (Court) has stated that the statutory scheme 
of the VCAA contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also, e.g., Sutton v. Nicholson, 20 Vet. App. 
419, 426 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2000).  Since the claims for service connection for the 
disabilities for which increased initial evaluations are 
sought have been granted, the requirements of the VCAA have 
been met as to those claims.  No further discussion of the 
VCAA, or of notice or development in compliance with the 
VCAA, is required as to those three claims.  In addition, 
since the decision below as to the claim for service 
connection for a right shoulder disorder is favorable to the 
veteran, no further discussion of the VCAA is required as to 
that claim.

The Board finds that, if there was any defect in compliance 
with the VCAA as to the two claims for service connection 
denied in this decision, the record establishes that the 
veteran has not been prejudiced thereby.  The record 
establishes that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of those two 
claims for service connection.  See Overton v. Nicholson, 20 
Vet .App. 427, 438 (2006).  In particular, the Board notes 
that the denial of service connection for hearing loss is 
required by the regulation defining hearing loss, since the 
medical evidence fails to establish a diagnosis of hearing 
loss that complies with VA requirements.  

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, have been met.  The Board further finds that the 
timing of the notice has not prejudiced the veteran.  


A. Claims for increased initial evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's appeal for higher initial evaluations 
for the disabilities at issue requires consideration of 
staged ratings.

1.  Claim for increased initial evaluation for right 
patellofemoral pain syndrome

Law and regulations governing evaluation of knee disability

The RO has evaluated the veteran's right patellofemoral pain 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, 
which provides the criteria for evaluating disability due to 
impairment of flexion of the knee.  Full range of motion of 
the knee is from 0 degrees in extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II.  When knee flexion is 
limited to 60 degrees, a noncompensable rating is assignable 
under DC 5260.  When flexion is limited to 45 degrees, a 
10 percent rating is assignable.  When extension is limited 
to 5 degrees, a noncompensable rating is assigned under DC 
5261.  When extension is limited to 10 degrees, a 10 percent 
rating may be assigned.  If a veteran has both limitation of 
extension and limitation of flexion, he may be compensated 
for both.  VAOPCGPREC 9-04.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical nature of the particular 
disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59. VAOPGCPREC 09-98 (August 14, 1998).

Facts and analysis

The veteran underwent VA examinations of the right knee in 
December 2001, February 2004, and in April 2005.  In December 
2001, there was crepitus on flexion and extension.  Extension 
was to 5 degrees and flexion was to 130 degrees.  There was 
no joint tenderness and no instability on testing of the 
ligaments.  In February 2004, the veteran reported use of 
knee braces at all times.  There was no joint instability or 
crepitus.  Range of motion of the right knee was from 0 
degrees of extension to 90 degrees of flexion but the veteran 
was unable to flex the knee beyond 90 degrees secondary to 
discomfort.
Magnetic resonance imaging (MRI) conducted in March 2004 
disclosed a small amount of joint effusion and nonspecific 
signal abnormalities in the distal femur which were thought 
to represent bone contusion or non-specific edematous change, 
suggesting chondromalacia patella.  There was no evidence of 
meniscal tear or definite ligamentous injury.  

During a personal hearing conducted in August 2004, the 
veteran testified that he continued to use a right knee 
brace.  

Radiologic examination conducted in April 2005 disclosed that 
the right knee joint spaces were unremarkable.  VA 
examination conducted in April 2005 disclosed a normal gait.  
Range of motion of the right knee from 0 degrees to 135 
degrees.  There was crepitus with range of motion at the 
patellofemoral joint.  There was no instability.  Tracking 
was described as fairly good.  The examiner concluded that 
the veteran had right patellofemoral syndrome with early 
arthritis.  The examiner further stated that the veteran had 
pain which limited him, but there was no limitation due to 
instability, and fatigability, or a lack of endurance.

The veteran has been granted a 10 percent evaluation for his 
patellofemoral syndrome.  A compensable, 10 percent 
evaluation may be granted where a joint is affected by 
arthritis confirmed by radiologic examination and there is 
limitation of motion, even if the limitation is not 
compensable.  DC 5003.  In this case, MRI examination 
disclosed abnormality of the right knee, although other 
radiologic examinations failed to disclose any abnormality.  
Since the MRI is more accurate than other radiologic 
examinations, the criteria for confirmation of arthritis on 
diagnostic examination is met.  The compensable, 10 percent, 
initial evaluation assigned for the veteran's right 
patellofemoral pain syndrome is warranted.  However, a 10 
percent evaluation is the maximum schedular evaluation 
warranted where there is arthritis of one major joint, in the 
absence of a compensable limitation of motion, instability, 
or some other symptomatology which may be evaluated under 
another diagnostic code.  

Therefore, the Board must consider whether an evaluation in 
excess of 10 percent is warranted under any other diagnostic 
code or under an applicable regulation.  The Board has 
considered whether the veteran's complaints of pain and use 
of a right knee brace warrant an evaluation in excess of 10 
percent.  38 C.F.R. § 4.45, 4.59.  The veteran's limitations 
of motion of the right knee are variable.  Pain requiring use 
of a brace is the veteran's primary symptoms of his service-
connected right knee disability, but there is no lack of 
endurance, fatigability, or impairment due to the pain other 
than the need for the brace.  Based upon this information, 
the Board finds that the veteran's pain does not, at this 
time, result in such severe industrial impairment as to 
warrant an evaluation in excess of the maximum schedular 
evaluation for arthritis of one major joint under DC 5003 or 
to warrant an evaluation in excess of 10 under DC 5260.  

The medical evidence establishes that the veteran's right 
knee is not unstable, so a separate evaluation under DC 5257 
is not applicable.  The medical evidence establishes that the 
veteran does not have a meniscus abnormality in the right 
knee, so no evaluation under DC 5258 is applicable.  The 
veteran does not have a compensable limitation of extension, 
since the most severe limitation of extension noted, on one 
of the three examinations, was a limitation to 5 degrees, 
which is not, under DC 5261, a compensable limitation of 
motion.  The veteran does not have a compensable limitation 
of flexion, since the most severe limitation of flexion 
noted, on one of the three examinations, was a limitation to 
90 degrees, which is not, under DC 5260, a compensable 
limitation of motion.  Therefore, and initial evaluation in 
excess of 10 percent is no warranted under one of these 
diagnostic codes.

The veteran is not entitled to an initial evaluation in 
excess of 10 percent under the currently-assigned diagnostic 
code, and is not entitled to a separate, compensable 
evaluation under any other potentially-applicable diagnostic 
code.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The appeal for an 
initial evaluation in excess of 10 percent for patellofemoral 
pain syndrome, right knee, must be denied.  



2.  Claim for increased initial evaluation for numbness, left 
cheek

On VA examination conducted in November 2001, the veteran's 
visual acuity was correctable to 20/20 in each eye.  
Pressures in the eyes were within normal limits.  Motility 
was completely normal in all directions of gaze case with no 
entrapment.  There was no visual distortion.  The examiner 
noted the veteran's history of a fracture of the orbital 
floor, and concluded that there was no diplopia, muscle 
restriction, esotropia, exotropia, or other ophthalmologic 
symptomatology related to this injury, as the fundus 
examination was completely normal.  The examiner noted that 
there was only a small residual scar associated with this 
trauma.

A private medical statement received in June 2003 from J. 
Matt Judd, O.D, stated that the veteran had 20/20 vision in 
each eye with appropriate correction and that internal and 
external examination of the eyes and surrounding tissues 
revealed no pathology.  Dr. Judd noted the veteran's history 
of surgery to the maxillary bone and plate beneath his left 
eye.

October 2004 examination disclosed that the veteran had left 
facial numbness over the cheek bone and around the bottom of 
the left eye, although he had normal vision.  He denied 
headaches.  He described tingling and numbness around the 
cheek bone.  

At his August 2004 personal hearing, the veteran testified 
that the injury to his left eye in service caused nerve 
damage in his face.  He stated that he had lost a little 
vision in his left eye.  The veteran testified that there was 
numbness from his eye down to his mouth across the left side 
of his face, and that there were headaches on the left side 
of his head, three or four days a week, on average.

The veteran has been granted service connection for numbness, 
left cheek, and that disability is evaluated as 10 percent 
disabling under DC 8207.  DC 8207, pertaining to paralysis of 
the seventh (facial) cranial nerve, provides that incomplete, 
moderate paralysis warrants an evaluation of 10 percent.  
Incomplete, severe paralysis warrants an evaluation of 20 
percent.  Complete paralysis warrants an evaluation of 30 
percent.  A Note to Diagnostic Code 8207 provides that 
ratings are dependent upon relative loss of innervation of 
facial muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

In this case, the clinical evidence establishes that the 
service-connected left cheek disability, status post left 
orbital floor fracture, is manifested by objective findings 
of numbness of the left cheek, a sensory impairment, but the 
veteran's vision remains correctable to 20/20 and there is no 
evidence of muscle restriction or weakness or other 
neurological manifestations.  

The veteran contends that he has headaches as a result of the 
orbital floor fracture.  That symptomatolgy, if linked to the 
orbital floor fracture, cannot be evaluated under DC 8207, 
and has, as noted in the Introduction to this decision, been 
Referred to the RO for adjudication to determine whether a 
separate evaluation is warranted.  Therefore, the veteran's 
complaints of headaches have not been considered in 
determining the evaluation for numbness of the left cheek 
under DC 8207.  

The veteran also contends that his left orbital fracture 
resulted in some loss of vision in the left eye.  However, 
the ophthalmologist who examined the veteran assigned a 
diagnosis of astigmatism for the veteran's decreased vision 
in the left eye, which is still correctable to 20/20.  
Therefore, the decreased vision in the veteran's left eye 
cannot be attributed to the service-connected left orbital 
fracture, and does not serve as an evidentiary basis to 
warrant an initial evaluation in excess of 10 percent under 
DC 8207 for numbness, left cheek.  

There is no clinical evidence of motor impairment of the left 
cheek, and the report of examination of the veteran's left 
eye establishes that use of the muscles that control the left 
eye have not been impaired.  In the absence of evidence of 
severe paralysis of the left cheek. There is no basis for an 
evaluation in excess of 10 percent under DC 8207, since the 
complaints of headache symptoms have been referred for 
separate consideration.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
appeal for an initial evaluation in excess of 10 percent for 
numbness, left cheek, is denied. 

3.  Claim for initial compensable evaluation, scar, status 
post orbital floor fracture

On VA examination conducted in November 2001, the veteran had 
a small scar inferior to the left eye just below the lid 
margin.  The examiner noted no symptomatology associated with 
this scar.  

On VA examination conducted in May 2006, there was no pain or 
tenderness of the scar, which was lateral to the left eye.  
The examiner stated that there was no adherence to underlying 
tissue, no skin breakdown, no elevation or depression of the 
scar, and no impairment of motion due to the scar.  Color 
photographs of this scar are associated with the claims file.  

As revised effective August 30, 2002, with two or three 
characteristics of disfigurement, disability due to a scar 
will be rated as 30 percent disabling.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.  DC 7800 defines, at Note 1, the 
8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118.  Those 8 characteristics are: scar 
5 or more inches (13 or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) at wider part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Under the DC 7804 as in effect when the veteran submitted his 
claim, prior to August 30, 2002, a scar which is manifested 
as superficial and painful on examination will be assigned a 
10 percent evaluation; under the current version, a scar 
which is either tender or painful may be evaluated as 10 
percent disabling.  38 C.F.R. § 4.118, DC 7804.  A 
compesable, 10 percent evaluation was also available for a 
scar which was either poorly nourished, with repeated 
ulceration, or which it caused limitation of function of the 
affected body part, under both the prior rating criteria and 
the current rating criteria.  (DCs 7803, 7805).

The clinical evidence establishes that the veteran's scar is 
not hypopigmented or hyperpoigemented, nor is it tender or 
painful.  The color photographs establish that it does not 
result in a compensable cosmetic disfigurement.  There is no 
clinical evidence that there was repeated ulceration of the 
scar or limited joint or muscle function, nor does the 
veteran so contend.  Thus, the scar the veteran incurred at 
the time of the service-connected fracture of the left 
orbital floor does not meet any criterion for a compensable 
evaluation, either under the criteria in effect when the 
veteran submitted the claim or under the criteria as revised 
in 2002.  There is no other symptom of the scar which may be 
evaluated under other criteria or diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The appeal for a compensable 
evaluation for a scar near the left eye must be denied.  
 
B.  Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.  However, there 
is no diagnosis in this case of any disorder which is defined 
by statute or regulation as a chronic disorder, and no 
presumption of service connection applies.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

4.  Entitlement to service connection for bilateral hearing 
loss

On VA audiologic examination conducted in December 2001, the 
veteran's average hearing loss in the right ear was 21.3 
decibels (dB) and in the left ear, 13.8 dB.  In the right 
ear, the veteran's acoustic threshold was 25 dB at 3000 Hertz 
(Hz), and there was a threshold of 30 dB at 1000 Hz.  All 
other thresholds in both ears were below 25 dB, that is, the 
veteran had better hearing than the level specified by 
regulation as the level which may be recognized as a loss of 
hearing.  The veteran's speech recognition score was 94 
percent in each ear.  The audiologic examiner concluded that 
the veteran's hearing was essentially within normal limits 
bilaterally. 

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

As only one threshold of the four tested frequencies met the 
criteria for hearing loss in the right ear, and the veteran's 
hearing at all four frequencies tested in the left ear was 
considered within normal limits, the veteran does not meet 
the criteria for a finding that he has a hearing loss 
disability based on his hearing threshold.  His speech 
recognition score in each ear was 94 percent, so he does not 
meet the criteria for service connection for hearing loss 
disability based on speech recognition scores.  Because the 
veteran fails to meet any criterion used to define hearing 
loss for purposes of VA benefits, the claim must be denied.

The Board notes that the veteran contends that he does not 
hear well, requires louder volumes when listening to a 
television, and has difficulty understanding conversation.  
The report of the veteran's audiologic examination verifies 
that the veteran may not hear as well as he did when he was 
younger.  Nevertheless, his current hearing loss is not 
defined as a disability for VA purposes, and the claim of 
entitlement to service connection for hearing loss disability 
must be denied.  As the claim is denied as a matter of law, 
given the definition of hearing loss, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim must be denied.  

5.  Entitlement to service connection for a right shoulder 
disorder

The veteran was treated for a left shoulder injury in 
September 1988.  The clinical history obtained by the 
provider who interviewed the veteran in May 1996 in 
connection with his separation examination reflects that the 
veteran complained that his right shoulder hurt with range of 
motion.  However, no diagnosis was assigned.

On VA examination conducted in December 2001, the veteran 
complained of right shoulder pain, but the examiner was 
unable to find an etiology for that pain.  VA clinical 
records thereafter, including the report of VA examination 
conducted in February 2004, reflect that the veteran 
continued to complain of right shoulder pain.  The providers 
were unable to find a pathology for that pain.  The private 
provider who treated the veteran in November 2005 stated that 
the veteran had right shoulder impingement syndrome, and that 
this impingement was the cause of the veteran's chronic right 
shoulder pain.  

The veteran's service medical records reflect that he 
complained of right shoulder pain in service.  Post-service 
clinical records reflect chronic, continuous, complaints of 
pain.  There is now a private clinical opinion relating the 
veteran's complaints of right shoulder pain to a diagnosis of 
impingement syndrome, and that opinion states that the 
veteran's current impingement syndrome began in service.  The 
criteria for service connection for right shoulder 
impingement syndrome are met.

6.  Claim for service connection for low back pain

The clinical history provided by the veteran at the time of 
service separation examination conducted in May 1996 reflects 
that the veteran reported that he had recurrent low back pain 
which would come and go for the past eight years.  The 
veteran also noted recurrent back pain in the report of 
medical history he completed in conjunction with the service 
separation examination.  No diagnosis was assigned in service 
for the veteran's complaints of back pain.

The examiners who conducted December 2001, February 2004, and 
October 2004 VA examinations noted the veteran's history of 
back pain dating prior to his separation from active duty in 
1996.  The examiner who conducted the October 2004 VA 
examination opined that the veteran's current low back pain 
was a continuation of the pain that he had in the military.  

However, no examiner assigned any diagnosis other than low 
back pain.  The examiner who conducted the December 2001 VA 
examination specifically stated that the etiology of the 
veteran's back pain was unknown.  The examiner who conducted 
the February 2004 VA examination noted that the veteran had 
paraspinal muscle tenderness and that forward flexion was 
normal to 35 degrees but was limited by the veteran's body 
habitus, as the veteran was morbidly obese.  The veteran 
reported that the pain in his lower back was very mild and 
relatively infrequent.  The examiner who conducted the 
February 2004 VA examination, consistent with the other 
examiners, assigned no diagnosis for low back pain.  
Radiologic examinations have been conducted, but no 
abnormality of the spine has been identified.

At a personal hearing conducted in August 2004, the veteran 
reported that he had back pain with bending over or if he 
lifted a large or heavy item.  He testified that no provider 
who had treated or examined him had explained what was wrong 
with his back.  
The Court has held that, under the statutes governing 
veterans' benefits, a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without pathology to 
which the symptoms of back pain may be attributed, there is 
no basis to find that the veteran has back pain for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board sympathizes with the veteran.  He has complained of 
back pain since prior to his service discharge.  Those 
complaints are credible.  The veteran has presented chronic, 
continuing complaints of back pain, and there are objective 
signs confirming that the veteran has back pain.  
Nevertheless, the Board lacks statutory authority to award 
service connection for back pain, in the absence of a medical 
diagnosis underlying the complaints of pain.  The claim must 
be denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome is denied.

The appeal for initial evaluation in excess of 10 percent for 
numbness, left cheek, status post left orbital floor fracture 
is denied.

The appeal for an initial compensable evaluation for a scar, 
status post left orbital floor fracture is denied.

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for service connection for a right shoulder 
disorder is granted.

The appeal for service connection for low back pain is 
denied.
REMAND

Periodic examination conducted in November 1988 disclosed 
that the veteran had thick nails on the first and second toes 
of the right foot.  In November 1989, the veteran reported 
that he had twisted his ankle while playing sports.  The 
veteran's service medical records reflect that he complained 
of pain in the feet, bilaterally, in August 1991 following a 
12-mile march.  A callus was present on the right foot.  A 
diagnosis of plantar fasciitis was assigned.  The veteran was 
treated for thick, discolored, mycotic, toenails in June 
1996.  Thus, it appears that the veteran manifested foot 
disorders during service.  However, at the time of VA 
examination in December 2001, the veteran denied that he had 
problems with his feet.  

At an October 2004 VA examination, the veteran complained of 
foot pain, but the examiner indicated that there was no 
relationship between the pain the veteran complained of in 
the right foot at the lateral margin of the foot on the upper 
aspect of the foot and any foot disorder manifested in 
service.  The examiner noted, however, that the veteran was 
seeing a private provider for his foot pain.  No private 
records of the veteran's treatment for pain in the feet have 
been associated with the claims file.  Further factual 
development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date, if the claim for service 
connection is granted, and for a rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

2.  The veteran should be afforded the 
opportunity to identify the private treatment 
records referenced in his personal hearing 
testimony and the October 2004 VA examination, 
as well as any other relevant records.  

3.  The veteran's current VA clinical records, 
from October 2004 to the present, should be 
associated with the claims file.  

4.  If the private treatment records or the 
current VA clinical records disclose that any 
foot disorder has been diagnosed or is 
suspected, the veteran should be afforded VA 
examination of the feet.  The examiner should 
review the available service medical records, 
the VA examination reports, private clinical 
records obtained during this Remand, and any 
other relevant records.  The examiner should 
note in the report of examination whether or 
not such review was conducted.  

After reviewing the relevant information 
outlined above, and conducting examination of 
the veteran, the examiner should answer the 
following questions:

(i) What diagnoses should be assigned for 
the veteran's current foot disorder(s)?  The 
severity of each such disorder should be 
described in detail.

(ii) For each foot disorder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
likelihood, or greater) or whether it is 
less than likely (a likelihood below 50 
percent) that the current foot disorder was 
(a) incurred in service, or (b) had its 
onset in service, or, (c) was first 
manifested by symptoms in service or within 
one year following the veteran's service 
discharge, or (d) was caused by or 
aggravated by any incident of service or any 
service-connected disability.  The examiner 
should be provided with a current list of 
the veteran's service-connected disabilities 
at the time of the examination to assist the 
examiner to answer this question.  

If, for any current foot disorder, the 
examiner determines that it would be 
speculation to state the likelihood that there 
was or was not an onset or manifestation of 
that disorder in service or within one year 
following service discharge, or an etiologic 
relationship to the veteran's service, the 
examiner should so state, and should explain 
the reasoning for that determination.  

The examiner should be informed that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation.

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above.  The RO 
should readjudicate the claim.  If the 
benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative, and they should 
have the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


